     Case 5:20-cv-01559-JGB-SHK Document 30-6 Filed 12/14/20 Page 1 of 8 Page ID #:461



1      SAMANTHA CHOE (SBN: 252002)
       schoe@cov.com
2      ADDISON THOMPSON* (SBN: 330251)
       athompson@cov.com
3      SYLVIA HUANG (SBN: 313358)
       syhuang@cov.com
4      ANNIE SHI (SBN: 327381)
       Covington & Burling LLP
5      415 Mission St., Ste. 5400
       San Francisco, CA 94105
6      Telephone: (415) 591-6000
7      JENNIFER STARK (SBN: 267062)
       Jennifer.Stark@disabilityrightsca.org
8      AARON FISCHER (SBN: 24739
       Aaron.Fischer@disabilityrightsca.org
9      ANNE HADREAS (SBN: 253377)
       Anne.Hadreas@disabilityrightsca.org
10     SARAH GREGORY (SBN: 303973)
       Sarah.Gregory@disabilityrightsca.org
11     KIM PEDERSON (SBN: 234785)
       Kim.Pederson@disabilityrightsca.org
12     Disability Rights California
       1330 Broadway, Suite 500
13     Oakland, CA 94612
       Telephone: (510) 267-1200
14     Facsimile: (510) 267-1201
15     Attorneys for Plaintiffs
16     * C.D. California admission application forthcoming
17
                                  UNITED STATES DISTRICT COURT
18
                              CENTRAL DISTRICT OF CALIFORNIA
19
                                        EASTERN DIVISION
20
       RICHARD HART et al., individually and on        Case No. 5:20-cv-1559-JGB-SHK
21
       behalf of all others similarly situated,
22                                                     DECLARATION OF ALDO
                    Plaintiffs,                        HERNANDEZ
23
       v.                                              Date: TBD
24                                                     Time: TBD
       STEPHANIE CLENDENIN, Director of                Judge: Hon. Jesus G. Bernal
25                                                     Courtroom: 7D
       California Department of State Hospitals, in
26     her official capacity et al.,                   Compl. filed: 08/05/2020
27
                    Defendants.
28


                                     DECLARATION OF ALDO HERNANDEZ
     Case 5:20-cv-01559-JGB-SHK Document 30-6 Filed 12/14/20 Page 2 of 8 Page ID #:462



 1                        DECLARATION OF ALDO HERNANDEZ
 2     I, Aldo Hernandez, hereby declare:
 3           1.     I make this declaration based on my own personal knowledge and if
 4     called to testify I could and would do so competently as follows.
 5           2.     I am currently a patient at Patton State Hospital (Patton) in San
 6     Bernardino County.
 7           3.     In 1997, a court found me not guilty by reason of insanity under Penal
 8     Code section 1026 for acts that happened in 1995. Between Atascadero State
 9     Hospital and Patton, I have been in state hospital custody continuously since I was
10     committed in 1997.
11           4.     I am scared that I could become really sick or die if I get COVID-19
12     at Patton. I have type 2 diabetes and coronary artery disease. I am also considered
13     to be obese. My doctor at Patton explained to me that these conditions put me at
14     high risk of becoming very sick or dying if I catch COVID-19.
15           5.     It is very scary to be stuck in a place when you don’t know the
16     outcome and can’t see your family. All you can do is hope and pray that you don’t
17     catch the virus.
18            Patton is a crowded facility where patients share common spaces.
19           6.     When COVID-19 first started spreading in the spring of this year, I
20     heard staff telling us to try to stay six feet apart from each other to prevent an
21     outbreak of the virus. This is how I learned that living in close quarters with other
22     people could put me and the other patients here more at risk of catching COVID-
23     19.
24           7.     At Patton, it is so congested that we cannot stay six feet apart from
25     each other. I am surrounded by people all the time.
26           8.     Currently, I live on Unit 26 at Patton. There are approximately fifty
27     patients living on Unit 26.
28
                                                      2
                                     DECLARATION OF ALDO HERNANDEZ
     Case 5:20-cv-01559-JGB-SHK Document 30-6 Filed 12/14/20 Page 3 of 8 Page ID #:463



 1             9.     Unit 26 is connected to Unit 27. Units 26 and 27 share a common day
 2     hall. In the common day hall, patients from the two units interact, play cards,
 3     games, and work on art projects.
 4             10.    There is also a shared hallway between Units 26 and 27. During
 5     medication time, patients from Units 26 and 27 line up together in the same area to
 6     receive medication. It is very congested in the hallway when we line up for
 7     medications.
 8             11.    Units 26 and 27 also share two water fountains that people drink
 9     directly from. The water fountains are filthy, and I often see pieces of food in
10     them.
11             12.    Because Units 26 and 27 are connected to each other, it is possible for
12     me to be interacting with approximately 100 patients, plus staff members, on a
13     daily basis.
14             13.    I share a bedroom with four other patients. There is no way for us to
15     be six feet apart from each other in the bedroom. Our beds are so close together
16     that I am able to touch my roommate’s bed when I am lying in my own bed. I am
17     worried that if one of my roommates get sick, there is nothing I can do to prevent
18     catching COVID-19 as well.
19             14.    Within Unit 26, there are common spaces that I share with other
20     patients. We share a day hall, three telephones, a computer, and two restrooms.
21     The smaller restroom has two toilets and a shower. The larger restroom has five
22     toilets and three showers. The day hall on Unit 26 has about twenty-five seats.
23     They are right next to each other. There is not enough room in the day hall to move
24     the seats around to make more space between them. Sometimes the day hall fills
25     up, and there are more than twenty people in there and it is impossible to stay six
26     feet apart from each other.
27
28
                                                     3
                                      DECLARATION OF ALDO HERNANDEZ
     Case 5:20-cv-01559-JGB-SHK Document 30-6 Filed 12/14/20 Page 4 of 8 Page ID #:464



 1           15.    We eat in a dining hall downstairs from Unit 26. The dining hall is
 2     shared by patients on Units 22, 23, 26, and 27. Each unit eats meals separately,
 3     thirty minutes apart. We are required to eat breakfast, lunch, and dinner in the
 4     dining hall. In order to get to the dining hall, we have to line up in a hallway. We
 5     cannot line up six feet apart from each other.
 6           16.    There is also no way to stay six feet apart in the dining hall. I believe
 7     there are only ten tables in the dining hall, and each table seats five people. Every
 8     seat is filled when we are eating. The tables are round. When we are sitting at the
 9     tables, I am within one arm’s length from patients on either side of me and a little
10     more than one arm’s length from the patients sitting across from me. We do not
11     wear masks when we eat. Staff used to give us hand sanitizer before meals, but
12     they do not do this anymore.
13           17.    At Patton, I have also been housed on Units 25, 30 and 33. Unit 25 is
14     in the same building as Unit 26. It is connected to Unit 24, like Unit 26 is
15     connected to Unit 27. Units 30 and 33 are in a different building.
16           18.    All of the units where I have been at Patton house about fifty people
17     in close quarters, just like on Unit 26.
18       This summer, I spent about a month in quarantine because of exposure to
19                                          COVID-19.
20           19.    In July 2020, Units 26 and 27 were put on quarantine because we
21     were exposed to COVID-19.
22           20.    Because our units are connected, we continued to interact with
23     patients from Unit 27 during this time.
24           21.    I believe that the quarantine lasted for about a month, maybe more.
25           22.    We were never officially told by staff members why we were put on
26     quarantine. I learned that a patient on Unit 27 tested positive for COVID-19 by
27     asking staff members questions about what was going on.
28
                                                     4
                                      DECLARATION OF ALDO HERNANDEZ
     Case 5:20-cv-01559-JGB-SHK Document 30-6 Filed 12/14/20 Page 5 of 8 Page ID #:465



 1           23.       During quarantine, I received three tests for COVID-19, which were
 2     all negative.
 3           24.       While we were on quarantine, I did not see staff cleaning any more
 4     than they usually did.
 5           25.       While we were on quarantine, we could not leave the unit. We could
 6     not go to the yard or the dining hall. Instead, we ate in the day hall on our unit. We
 7     were not allowed to eat our meals in our rooms. Because of the limited space in the
 8     day hall, we were cramped together while we ate our meals.
 9           26.       During the time that we were on quarantine, I learned from a nurse
10     who works on our unit that other units had even worse outbreaks. The nurse told
11     me that he had just come from working on Units 24 and 25, where there were a lot
12     of patients who all tested positive on the same day and he helped them move to the
13     COVID unit. The nurse told me that there were a lot of sick people on those units
14     and that we should be careful and wash our hands.
15           27.       Learning this made me feel very worried for my own health,
16     especially since that nurse told me that he had been helping COVID-positive
17     patients on the same day that he was working on our unit.
18     The conditions at Patton during COVID-19 still make me feel unsafe; we were
19         recently put on quarantine again and I eventually contracted the virus.
20           28.       The conditions at Patton still make me feel like my life is at risk.
21           29.       Even though my doctor at Patton told me that my medical conditions
22     put me at risk of becoming very sick if I get COVID-19, I have not noticed any
23     extra steps that Patton is taking to protect me from catching the virus.
24           30.       I do not see staff members at Patton disinfecting common areas much
25     more than they did prior to COVID-19. I see staff cleaning the day hall about twice
26     a week. There is a table in the day hall where people eat food. It is always filthy.
27
28
                                                        5
                                       DECLARATION OF ALDO HERNANDEZ
     Case 5:20-cv-01559-JGB-SHK Document 30-6 Filed 12/14/20 Page 6 of 8 Page ID #:466



 1     There is also a computer on a table in the day hall. Everybody uses it, and I never
 2     see staff clean it.
 3            31.    I see janitors clean the bathrooms once a day, which is the same as it
 4     was before COVID-19.
 5            32.    Recently, a sign was posted by the telephones that says we can ask
 6     staff for sanitizing wipes that are kept in the staff office. Because the wipes are not
 7     next to the telephones and people often use the phones one right after another, I do
 8     not see patients asking for wipes after every time they use the phone.
 9            33.    I have seen staff members lower their masks when they are talking to
10     each other. Sometimes, I see staff working on Unit 26 who do not regularly work
11     here. I do not know whether these staff work on other units at Patton or are from
12     outside of the hospital.
13            34.    At the end of the first week of October, Units 26 and 27 were put on
14     quarantine again after another exposure to COVID-19. We knew that we were back
15     on quarantine when we had our dinner delivered to the unit one night.
16            35.    We stayed on quarantine from the first week of October until I tested
17     positive for COVID-19 and was moved off of the unit to an isolation unit on
18     December 6. This means we were stuck on the unit for almost two months.
19            36.    I did not hear staff say anything about being on quarantine, or the
20     reasons for it. Another patient told me that he heard that a staff member who
21     worked on a quarantine unit floated here and then tested positive. I have also
22     heard that our quarantine was recently extended because a patient on Unit 27 tested
23     positive and was taken off of the unit.
24            37.    I can’t believe we have to go through this again and again. The longer
25     we are cooped up here on the unit, the more stressed out people get. It is not good
26     for our mental health to constantly be worried about whether we are going to catch
27     COVID-19.
28
                                                     6
                                     DECLARATION OF ALDO HERNANDEZ
     Case 5:20-cv-01559-JGB-SHK Document 30-6 Filed 12/14/20 Page 7 of 8 Page ID #:467



 1           38.    I ultimately did catch COVID-19. In the early morning hours of
 2     December 6, 2020, staff told me that I tested positive and I was moved from Unit
 3     26 to Unit EB-11, which is a COVID isolation unit at DSH-Patton. I am scared for
 4     my life.
 5      I would feel safer from COVID-19 if I was discharged from Patton and could
 6                       get mental health care outside of the hospital.
 7           39.    Because of my health problems, I believe I would be safer from
 8     COVID-19 if I was discharged from Patton and could get my mental health
 9     treatment outside of the hospital.
10           40.    Since COVID-19 started spreading in California in the spring, Patton
11     has stopped providing most of the mental health treatment that we used to get to
12     help us meet our discharge criteria. Because of COVID-19, Patton has cancelled all
13     therapy groups on our unit, which I used to attend. Now, instead of therapy groups,
14     I only have one weekly therapy session with my social worker. I still take my
15     medication and see my psychiatrist, but I only see my psychiatrist once a month
16     now, which is less often than before COVID-19.
17           41.    If I am discharged from Patton, I am willing to go to whatever mental
18     health treatment outside of the hospital that my treatment team recommends.
19           42.    In addition, I have a supportive family. Before COVID-19, my parents
20     used to visit me every Sunday. Now, we talk on the phone every day. Based on the
21     conversations that I have had with my family, I believe my family would help me
22     if I was discharged from Patton.
23                  I am willing and able to serve as a class representative
24           43.    I am willing to serve as a class representative in this case. I agreed to
25     be a named plaintiff in this case because I would like to help patients at Patton
26     who, like me, have risk factors for COVID-19. I want to help make changes at
27     Patton. I want Patton to screen people like me who are at high risk from COVID-
28
                                                     7
                                     DECLARATION OF ALDO HERNANDEZ
Case 5:20-cv-01559-JGB-SHK Document 30-6 Filed 12/14/20 Page 8 of 8 Page ID #:468




                                              8
